DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/2020 has been entered.

Status of Claims
Claim(s) 1 and 15 is/are currently amended. Claim(s) 1-16 is/are pending, with claim(s) 9-14 and 16 withdrawn for being drawn to a non-elected invention and/or species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0234698 A1 (previously cited, Manstrom) in view of US 2016/0199003 A1 (McCaffrey), US 5,701,905 A (Esch) and US 2014/0121629 A1 (previously cited, Macaulay).
Regarding claims 1-5, Manstrom teaches and/or suggests a system comprising a catheter for measuring a fractional flow reserve (FFR) (Fig. 9, device 210), the catheter comprising: 
a proximal shaft (Fig. 9, proximal portion 250);
a hub coupled to a proximal end/portion of the proximal shaft (e.g., Fig. 8, component at the end of proximal portion 250, from which 290 extends);
a stiffening shaft movable within a lumen of the proximal shaft (Fig. 9, stiffening wire 310; ¶ [0083] lumen 222 in the proximal portion 250 of device 210, wherein wire 310 is removable); 

a pressure sensor coupled to the distal shaft (Fig. 9, sensor 240).
While Manstrom discloses measuring distal and proximal pressures simultaneously is advantageous (¶ [0013]), and further discloses at least a portion of the proximal portion of the catheter will be maneuvered within a guiding catheter (¶ [0050]), Manstrom does not expressly teach the guiding catheter is utilized to simultaneously measure the proximal pressure. 
McCaffrey teaches/suggests a measurement catheter configured to measure pressure distal to a stenosis (Fig. 1, 10); and a guide catheter configured to receive the catheter (¶ [0041]), wherein an external pressure transducer associated with the guide catheter is configured to measure proximal pressure simultaneously with a distal pressure measurement acquired with the measurement catheter (¶ [0043]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Manstrom with the guiding catheter being configured to simultaneously measure proximal pressure as taught and/or suggested by McCaffrey in order to increase accuracy of differential pressure or FFR measurements by reducing timing errors (Manstrom, ¶ [0052]) and/or as a simple substitution of one known means/method for measuring proximal and distal pressures simultaneously for another to yield no more than predictable results. See MPEP 2143(I)(B).
Manstrom as modified discloses, "a stiffening wire 310 could be placed in the remaining proximal portion of the lumen 222 (that is, the portion of the guidewire lumen 222 in the proximal portion 250 of device 210)" (¶ [0083]). Based on this description, it is the examiner's understanding that the lumen of the proximal shaft in which the stiffening shaft is moveable extends the length i.e., from opening 320 up to/adjacent the hub). Alternatively or additionally, as Manstrom discloses the stiffening shaft may be removable from this lumen, it would have been obvious for said lumen to extend along the length of the proximal shaft (i.e., from opening 320 up to/adjacent the hub) in order to facilitate removal of the stiffening shaft at/near the hub after the catheter has been appropriately positioned by a physician. However, Manstrom as modified does not teach at least a proximal portion of the proximal shaft adjacent the hub includes a radially expanded configuration and a radially collapsed configuration, wherein at least the proximal portion of the proximal shaft has a first outer diameter in the radially expanded configuration and a second outer diameter in the radially collapsed configuration, wherein the first outer diameter is larger than the second outer diameter. 
Esch discloses/suggests a restricted annular cross-sectional area between the internal wall of a guide catheter lumen and the exterior of the measurement catheter resulting in damping of the blood-pressure signal, accompanied by a loss of accuracy and definition (col. 1, lines 28-50). 
Macaulay teaches/suggests a shaft including a radially expanded configuration (e.g., Fig. 9) and a radially collapsed configuration (e.g., Figs. 1, 8, etc.), wherein the shaft has a first, larger outer diameter in the radially expanded configuration and a second, smaller outer diameter in the radially collapsed configuration (Figs. 8-9; ¶ [0042]; etc.); and a device movable within an expansion lumen of the shaft (transcatheter device), wherein the shaft is in the radially expanded configuration with the device disposed in the expansion lumen, and wherein the shaft is in the radially collapsed configuration with the device removed from the expansion lumen (e.g., ¶ [0042]), wherein the proximal shaft is formed of a shape memory material including a pre-set shape (¶ [0035] wherein the wire structure 100 can be nitinol or any other metal or composite having elastic properties to permit extension and recoil of elastic introducer 10), wherein the pre-
As noted above, Manstrom as modified discloses the stiffening shaft is removable from the proximal shaft (¶ [0083]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Manstrom with the length of the proximal shaft (including the proximal portion/end thereof adjacent the hub) being formed a shape memory material including a pre-set shape and including a radially expanded configuration when the stiffening shaft is disposed in an expansion lumen thereof and a radially collapsed configuration when the stiffening shaft is removed from the lumen, wherein at least the proximal portion of the proximal shaft has a first outer diameter in the radially expanded configuration and a second outer diameter in the radially collapsed configuration, wherein the first outer diameter is larger than the second outer diameter, wherein the pre-set shape of the proximal shaft is the radially collapsed configuration, and wherein the proximal shaft is expanded to the radially expanded configuration by the stiffening shaft, wherein the proximal shaft comprises an extruded elastic material such that in the radially collapsed configuration the extruded elastic material collapses the expansion lumen, and wherein the stiffening shaft extending e.g., by removing the stiffening wire and allowing the expansion lumen to collapse), thereby increasing the accuracy of said proximal measurements (Esch, col. 1, lines 28-50). 
Regarding claim 8, Manstrom as modified teaches/suggests at least one pressure sensor wire operably connected to the pressure sensor, wherein the at least one pressure sensor wire extends proximally from the pressure sensor within a distal shaft wall and extends proximally into a proximal shaft wall of the proximal shaft (Fig. 9, communication channel 260; ¶ [0051] wherein communication channel 260 may comprise an electrically conductive medium, such as electrical conducting wires). 
Regarding claim 15, Manstrom teaches/suggests a method for calculating a fractional flow reserve (FFR) in a vessel, the method comprising the steps of: 
delivering a catheter to a treatment site in the vessel (¶ [0013] deploying an intravascular sensor delivery device over a guidewire to a position), the catheter (Fig. 9, device 210) including a pressure sensor (Fig. 9, sensor 240) coupled to a distal shaft (Fig. 9, distal portion 300), a proximal shaft (Fig. 9, proximal portion 250); a hub coupled to a proximal end/portion of the proximal shaft (e.g., Fig. 8, component at the end of proximal portion 250, from which 290 extends); and a stiffening shaft disposed within a lumen of the proximal shaft (Fig. 9, stiffening wire 310; ¶ [0083] lumen 222 in the proximal portion 250 of device 210, wherein wire 310 is removable), wherein the catheter is delivered to the treatment site with the stiffening shaft disposed in the lumen (¶ [0083] wherein the stiffening wire is employed during deployment of the device) 
removing the stiffening shaft from the lumen (¶ [0083] wherein wire 310 is removable);
measuring a distal pressure distal of the stenosis using the pressure sensor and measuring a proximal pressure on a proximal side of the stenosis (¶ [0013] measuring distal and proximal, e.g., aortic, pressures); and 
calculating the FFR using the measured distal pressure and the measured proximal pressure (¶ [0013] calculating a ratio of the two pressure measurements).
While Manstrom discloses measuring distal and proximal pressures simultaneously is advantageous (¶ [0013]), and further discloses at least a portion of the proximal shaft will be maneuvered within a guiding catheter (¶ [0050]), Manstrom does not expressly teach the guiding catheter is utilized to simultaneously measure the proximal pressure. 
McCaffrey teaches/suggests a method comprising measuring a distal pressure with a measurement catheter (Fig. 1, 10) and simultaneously measuring a proximal pressure using an external pressure transducer associated with a guide catheter in which the measurement catheter is disposed (¶ [0041]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Manstrom with measuring a proximal pressure on a proximal side of the stenosis as taught and/or suggested by McCaffrey (i.e., simultaneously and by employing the guiding catheter) in order to increase accuracy of differential pressure or FFR measurements by reducing timing errors (Manstrom, ¶ [0052]) and/or as a simple substitution of one known means/method for measuring proximal and distal pressures simultaneously for another to yield no more than predictable results. See MPEP 2143(I)(B).
i.e., from opening 320 up to/adjacent the hub). Alternatively or additionally, as Manstrom discloses the stiffening shaft may be removable from this lumen, it would have been obvious for said lumen to extend along the length of the proximal shaft (i.e., from opening 320 up to/adjacent the hub) in order to facilitate removal of the stiffening shaft at/near the hub after the catheter has been appropriately positioned by a physician. However, Manstrom as modified does not teach the lumen is an expansion lumen; removing the stiffening shaft from the expansion lumen such that at least the proximal portion of the proximal shaft collapses from a radially expanded configuration to a radially collapsed configuration, wherein the proximal pressure on a proximal side of the stenosis is measured with the proximal shaft in the radially collapsed configuration. 
Esch discloses/suggests a restricted annular cross-sectional area between the internal wall of a guide catheter lumen and the exterior of the measurement catheter resulting in damping of the blood-pressure signal, accompanied by a loss of accuracy and definition (col. 1, lines 28-50). 
Macaulay teaches and/or suggests a method comprising delivering a shaft including an expansion lumen; and removing a device from the expansion lumen such that the proximal shaft collapses from a radially expanded configuration to a radially collapsed configuration (¶ [0008] wherein, once a transcatheter device is passed, the wire structure acts as a spring to fully or partially collapse the diameter of the introducer).
.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manstrom in view of McCaffrey, Esch and Macaulay as applied to claim(s) 4 above, and further in view of US 2010/0094392 A1 (previously cited, Nguyen).
Regarding claims 6 and 7, Manstrom as modified teaches and/or suggests the limitations of claim 4, as discussed above, and further teaches and/or suggests the proximal shaft comprises a circumferentially continuous material layer (Macaulay, liner 200; ¶ [0032]), an elastic frame (Macaulay, wire structure 100), and a partially non-circumferentially continuous material layer connected to the elastic frame and surrounding the circumferentially continuous material layer (Macaulay, jacket 300; ¶ [0032]), the partially non-circumferentially continuous material layer having a gap (Macaulay, jacket gap 340), and wherein the circumferentially continuous layer includes a fold in the collapsed configuration (Macaulay, Figs. 1, 8, etc., folds 220, 230), and wherein the circumferentially continuous layer unfolds to expand to the radially expanded 
Manstrom as modified does not expressly teach, in the radially collapsed configuration, the gap of the partially non-circumferentially continuous material layer has a first circumferential length, and, in the radially expanded configuration, said gap has a second circumferential length larger than the first circumferential length. 
Nguyen teaches and/or suggests a catheter shaft comprising a circumferentially continuous material layer (inner polymeric layer 68), and a partially non-circumferentially continuous material layer surrounding the circumferentially continuous material layer (outer polymeric tubular layer 70), the partially non-circumferentially continuous material layer having a gap (separation between first and second portions 78, 80 of layer 70), wherein in the radially collapsed configuration the gap has a first circumferential length (e.g., Fig. 27A-E), and wherein in the radially expanded configuration the gap has a second circumferential length larger than the first circumferential length (e.g., Fig. 28), wherein the circumferentially continuous layer includes a fold in the collapsed configuration (e.g., Fig. 27A-E, folded regions 85), and wherein the circumferentially continuous layer unfolds to expand to the radially expanded configuration (e.g., Fig. 28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Manstromin with the gap in the non-circumferentially continuous material layer having a first circumferential length in the radially collapsed configuration and having a second, larger circumferential length in the radially expanded configuration as taught/suggested by Nguyen as a simple substitution of one known arrangement permitting expansion and collapsing of a circumferentially continuous material layer for another to yield no more than predictable results. See MPEP 2143(I)(B).
Response to Arguments
Applicant's arguments with respect to the Macaulay reference have been fully considered but they are not persuasive. 
Applicant submits, "A person having ordinary skill in the art, reviewing Manstrom, MacCaffrey, and Macaulay, would have been motivated to would have been motivated to use an elastic introducer sheath as taught by Macaulay at the vessel access site such that the FFR catheter of Manstrom/McCaffrey could pass through elastic introducer sheath as the FFR catheter is introduced to the vasculature. Adding an elastic introducer sheath for the FFR catheter of Manstrom/McCaffrey to extend through does not result in the catheter of independent claim 1 or the method of independent claim 15" (Remarks, pgs. 6-7). To the extent this argument is applicable to the rejections of record above, the examiner respectfully disagrees. The proposed modification of Manstrom in view of Macaulay is not to merely add an introducer sheath. Rather, Manstrom discloses the system in which the catheter is utilized already comprises a guiding catheter. McCaffrey (US 2016/0199003 A1) discloses this guiding catheter may be used with an associated external transducer to enable simultaneous measurement of distal and proximal pressures relative to a stenosis. The proximal shaft of Manstrom is maneuvered in the lumen of the guiding catheter. Esch discloses/suggests a benefit to reducing to reducing the diameter of a catheter provided within the lumen of a guiding catheter when the guiding catheter lumen is being used to acquire pressure measurements, i.e., reducing damping and increasing the accuracy of the pressure measurements. Accordingly, in view of the disclosures of McCaffrey and Esch, one of ordinary skill in the art would be sufficiently motivated to look to other catheter devices employing means of reducing shaft diameter. Macaulay is such a device. As Manstrom discloses the stiffening shaft may be removed from a lumen of the proximal shaft, one of ordinary skill in the art would recognize i.e., ensuring the guiding catheter lumen is less restricted to increase measurement accuracy. 
Though Applicant submits, "Manstrom and McCaffrey, both of which are directed to FFR catheters, do NOT disclose or suggest any radially expandable/collapsible shaft" (Remarks, pg. 7), the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted above, Esch provides sufficient motivation for reducing the diameter of the catheter provided within the guiding catheter when the guiding catheter is being utilized to acquire proximal pressure measurements. Macaulay provides such a means/method for reducing the catheter profile. 

Applicant's remaining remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 4,406,656 A (Hattler) discloses a catheter/shaft with an expansion lumen that pre-set (normally) in a radially collapsed configuration (Abstract, col. 3, lines 27-42). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791